Case: 20-2147   Document: 47     Page: 1   Filed: 04/18/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   DAVID A. RICKEL,
                       Petitioner

                            v.

            DEPARTMENT OF THE NAVY,
                     Respondent
               ______________________

                       2020-2147
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT-1221-19-0576-W-1.
                 ______________________

                 Decided: April 18, 2022
                 ______________________

     DONALD E. PINAUD, JR., Law Office of Don Pinaud, All
 Florida Justice, LLC, Jacksonville, FL, argued for peti-
 tioner.

     ALISON VICKS, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for respondent. Also represented by BRIAN M.
 BOYNTON, ALLISON KIDD-MILLER, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________

    Before LOURIE, HUGHES, and CUNNINGHAM, Circuit
                       Judges.
Case: 20-2147    Document: 47      Page: 2    Filed: 04/18/2022




 2                                             RICKEL   v. NAVY



 HUGHES, Circuit Judge.
     David A. Rickel appeals a decision of the Merit Systems
 Protection Board finding that the Department of the Navy
 had proven by clear and convincing evidence that it would
 have removed Mr. Rickel even absent his protected whis-
 tleblowing activity. Because substantial evidence supports
 the Board’s conclusion that the agency met its clear and
 convincing burden, we affirm.
                               I
                              A
      Mr. Rickel was a Fire Protection Specialist with the
 First Coast Navy Fire and Emergency Services (Fire Ser-
 vices) at Naval Air Station Jacksonville. In 2014, the De-
 partment of Navy appointed him—in his role as Fire
 Protection Specialist—to Assistant Chief of Training. In
 this position, Mr. Rickel was responsible for determining
 training requirements for the department, reviewing train-
 ing records and charts, and ensuring that the Fire Services
 firefighters’ certifications were maintained and current. He
 was the only Fire Services employee assigned to the Fire
 Services training department.
     In late 2016, Mr. Rickel applied for the department’s
 open Deputy Fire Chief position. Fire Chief Mark Brusoe
 ultimately selected James Gray, an Assistant Chief of Op-
 erations with the Fire Services. The agency promoted
 Mr. Gray to Deputy Fire Chief. In an email sent to Chief
 Brusoe, Mr. Rickel questioned the promotion and
 Mr. Gray’s candor in his application, requesting infor-
 mation about the selection process and “feedback concern-
 ing his questions from the Executive Officers and from HR
 personnel ‘so that [he] may be a better competitor in the
 future.’” Appx8. He also “alleg[ed] that at least 5 unidenti-
 fied candidates had been promoted to ‘upper level positions’
 who lacked either credentials or other stated require-
 ments” and “that unidentified lower level employees had
Case: 20-2147       Document: 47   Page: 3    Filed: 04/18/2022




 RICKEL   v. NAVY                                            3



 failed to meet the minimum standards required for their
 positions,” requesting that “a minimum requirement re-
 view be conducted by a neutral third party” because “such
 appointments pose[] a ‘life safety risk’ to the Navy, its ser-
 vice members and their families,” and others. Appx8.
     In April 2017, Deputy Chief Gray emailed Mr. Rickel
 explaining that the department had taken a “big hit” on
 training during the last inspection and suggesting that the
 department begin addressing the concerns about its train-
 ing program by getting the training records “up to speed.”
 Appx10. Deputy Chief Gray shared a “Self Inspection
 List”—which listed the minimum requirements for the
 training records—and directed Mr. Rickel “to proceed as he
 saw fit.” Appx10. In an email responding to Deputy
 Chief Gray, Mr. Rickel tried to shift past and future re-
 sponsibility away from himself by: questioning Deputy
 Chief Gray’s authority as his supervisor; asserting that
 Chief Brusoe, who was listed as his supervisor, had already
 discussed those items with him; claiming that his position
 as Assistant Chief of Training required him to review rec-
 ords, not maintain them; disclaiming responsibility for the
 inspection “hits” to their training program and blaming
 such hits on supervisors’ failures; and contending that no
 inspector had spoken with Mr. Rickel or asked him about
 the training program. Appx10. Chief Brusoe informed
 Mr. Rickel that Deputy Chief Gray was his first-level su-
 pervisor and that Mr. Rickel’s position description would
 be corrected to reflect that.
     On June 15, 2017, Deputy Chief Gray instructed
 Mr. Rickel to update the training records by July 15. In do-
 ing so, Deputy Chief Gray provided Mr. Rickel with sup-
 porting documentation to assure Mr. Rickel that such a
 task was within his duties and job description as Assistant
 Chief of Training. Mr. Rickel responded that the task was
 outside the scope of his position. Still, he informed Deputy
 Chief Gray that he would comply with the directive. About
 a month and a half after his initial request, and about three
Case: 20-2147     Document: 47     Page: 4    Filed: 04/18/2022




 4                                              RICKEL   v. NAVY



 weeks after the due date, Deputy Chief Gray requested a
 progress update on August 3 and, having not received a re-
 sponse, again on August 7, 2017. In response, Mr. Rickel
 reiterated his disagreement that his job description encom-
 passed maintenance of the training records and requested
 a meeting with Deputy Chief Gray in the presence of a un-
 ion representative. Three days later, on August 10, Captain
 Michael Connor, the Executive Officer of Naval Air Station
 Jacksonville at the time, 1 confirmed that the task was
 within Mr. Rickel’s duties and responsibilities.
     After discovering that the records were “all outdated,”
 Chief Brusoe directed Mr. Rickel, in December 2018, to fix
 the training records. Appx33–34. He “noted that there were
 records for personnel that had ‘left years ago,’” provided in-
 structions on specific updates that were needed, and di-
 rected Mr. Rickel to complete the task by January 1, 2019.
 Appx34. Deputy Chief Gray requested a progress update
 from Mr. Rickel on January 25, 2019, over three weeks af-
 ter the initial due date, reminding Mr. Rickel that the in-
 spection team was due for a visit soon and that the
 department wanted to avoid “a hit on something we can
 have done before they get here.” Appx34. Receiving no re-
 sponse, Deputy Chief Gray emailed Mr. Rickel on January
 31, asking for a status report by close of business that day.
 The next day, Mr. Rickel informed Deputy Chief Gray that
 he had not completed the task.
     During Mr. Rickel’s mid-year performance review on
 February 13, 2019, Deputy Chief Gray pointed out that
 Mr. Rickel had not completed certification packets and in-
 formed him that personnel were concerned about having to
 repeat classes or packages. Deputy Chief Gray reminded


     1   Captain Brian Weiss replaced Captain Michael
 Connor as the Executive Offer of Naval Air Station Jack-
 sonville, and Captain Weiss was the deciding official in
 Mr. Rickel’s case.
Case: 20-2147       Document: 47   Page: 5    Filed: 04/18/2022




 RICKEL   v. NAVY                                           5



 him that this was part of his job description; it was his re-
 sponsibility to monitor progress and to keep personnel in-
 formed of their respective training timelines so that they
 would not have to repeat a course. Mr. Rickel continued to
 disagree.
     Despite instructions from Chief Brusoe and Deputy
 Chief Gray to update the training records, as of March 5,
 2019, Mr. Rickel still had not completed the task. Deputy
 Chief Gray informed him that he was taking the task away
 from him and assigning it to himself. Deputy Chief Gray
 documented, in a memorandum, the steps he took between
 March 5 and March 25 to update the records, noting that it
 only took about 16.5 hours to “get the folders done and in-
 spection ready” and that he had updated the training rec-
 ords “in addition to performing [his] duties as the Deputy
 Chief.” Appx37.
     Following this series of events, Chief Brusoe proposed
 to remove Mr. Rickel from federal service for failure to fol-
 low instructions. On June 7, 2019, Captain Brian Weiss,
 the deciding official, issued his decision to remove
 Mr. Rickel. The agency terminated him the next day.
                              B
      Mr. Rickel filed an appeal with the Merit Systems Pro-
 tection Board alleging that his removal was the result of
 unlawful retaliation against him for his protected disclo-
 sures. The Board found that the agency had proven by a
 preponderance of the evidence that Mr. Rickel had failed to
 follow instructions and that the penalty of removal, though
 harsh, did not exceed the tolerable bounds of reasonable-
 ness.
Case: 20-2147     Document: 47      Page: 6     Filed: 04/18/2022




 6                                               RICKEL   v. NAVY



      The Board also found that Mr. Rickel had established
 that he had engaged in protected whistleblowing activity 2
 and that such activity was a contributing factor in the de-
 cision to remove him. 3 But, according to the Board, the
 agency had proven “by clear and convincing evidence that
 it would have removed [Mr. Rickel] even in the absence of
 his protected activity.” Appx78. In making this last finding,
 the Board considered the three Carr factors:
     (1) the strength of the agency’s evidence in support
     of its action; (2) the existence and strength of any



     2    Specifically, Mr. Rickel had established that he
 had engaged in protected whistleblowing activity by “par-
 ticipating in his IRA appeal” and “making protected disclo-
 sures regarding the following matters”: (1) agency
 managers allegedly violating HIPAA by requiring
 Mr. Rickel to provide them with his personal information;
 (2) the fire department allegedly “cheating” during evalua-
 tion exercises; (3) Deputy Chief Gray allegedly falsifying
 his resume by claiming experience that he did not have;
 (4) Chief Brusoe, Deputy Chief Gray, and former Deputy
 Chief James Sherer allegedly lacking the specialized expe-
 rience to serve as Incident Commander during a shipboard
 emergency; (5) Assistant Chief Tom Lyszkowski allegedly
 being placed in an operational status before he had suffi-
 ciently recovered to meet the physical requirements of his
 position; and (6) the fire inspectors allegedly falsified build-
 ing inspection reports being submitted. See Appx46–73.
      3   Specifically, Mr. Rickel established the following
 protected whistleblowing activity met the knowledge/tim-
 ing test and was more likely than not a contributing factor
 in the decision to remove him: (1) Mr. Rickel’s IRA appeal,
 (2) his HIPAA-related disclosures, (3) his disclosures re-
 garding the fire department “cheating,” and (4) his disclo-
 sures regarding Deputy Chief Gray falsifying his resume.
 See Appx74–78.
Case: 20-2147       Document: 47   Page: 7   Filed: 04/18/2022




 RICKEL   v. NAVY                                           7



    motive to retaliate on the part of the agency’s offi-
    cials who were involved in the decision; and (3) any
    evidence that the agency takes similar action
    against employees who did not engage in protected
    activity but who are otherwise similarly situated.
 Appx79 (citing Carr v. Soc. Sec. Admin., 185 F.3d 1318,
 1323 (Fed. Cir. 1999)).
      Regarding Carr factor one, the Board found that “the
 agency presented strong evidence in support of its action.”
 Appx79. The Board iterated that “the record clearly estab-
 lished that [Chief] Brusoe properly directed [Mr. Rickel] to
 fix the department’s training records by a particular date,
 that the assigned task squarely fell within the duties and
 responsibilities of [Mr. Rickel’s] position despite his ada-
 mant insistence to the contrary, and, even if the excuses
 [Mr. Rickel] offered might be viewed as justifying his fail-
 ure to complete the task by the original date [Chief] Brusoe
 set, [Mr. Rickel] had not completed updating the depart-
 ment’s training records in the 2 months after that date
 passed.” Appx79. The Board further noted that, “while the
 penalty the agency imposed was undoubtedly harsh, the
 primary basis for [Captain] Weiss’s decision to impose the
 penalty of removal, [i.e., Mr. Rickel’s] failure to demon-
 strate rehabilitative potential by acknowledging his mis-
 conduct, expressing contrition, or accepting any
 responsibility for his failure, [was] also well-supported by
 the record.” Appx79–80. Thus, the Board decided, “the
 strength of the agency’s evidence in support of its action
 weigh[ed] heavily in the agency’s favor.” Appx80.
     Regarding Carr factor two, the Board found “that [Cap-
 tain] Weiss had only a weak motive to retaliate against
 [Mr. Rickel], and that while [Chief] Brusoe had a some-
 what stronger motive to retaliate against [Mr. Rickel] on
 the basis of his protected whistleblowing activity, even
 [Chief] Brusoe’s motive to retaliate was tempered by the
 fact that he did not suffer any significant adverse
Case: 20-2147     Document: 47      Page: 8    Filed: 04/18/2022




 8                                              RICKEL   v. NAVY



 consequences as a result of [Mr. Rickel’s] protected activ-
 ity.” Appx82.
      Regarding Carr factor three, the Board observed that
 “[t]he record contains very little evidence pertinent to [this]
 factor, i.e., any evidence that the agency takes similar ac-
 tions against employees who did not engage in protected
 activity but who are otherwise similarly situated.” Appx82.
 According to the Board, the agency did not present any ev-
 idence suggesting that “it had ever disciplined a similarly
 situated fire department employee who was not a whistle-
 blower. At best, during questioning by agency counsel,
 [Mr. Rickel] conceded that the agency had not removed an-
 other whistleblower who was an employee of the fire de-
 partment.” Appx82. But, as the Board stated, “the relevant
 comparison is between the whistleblowing-appellant and a
 similarly situated non-whistleblower,” not a comparison
 between two whistleblowers. Appx82. The Board thus
 found Mr. Rickel’s concession irrelevant.
      Although Mr. Rickel “identified numerous incidents
 during which unnamed fire department employees alleg-
 edly committed misconduct for which they allegedly re-
 ceived no punishment,” the Board found that:
 (1) Mr. Rickel was not “in a position to know whether any
 particular employee received discipline for any particular
 act of misconduct”; (2) it was not clear “whether these un-
 named employees were whistleblowers or not” or whether
 Mr. Rickel “would have been in a position to know whether
 any of these employees had engaged in whistleblowing ac-
 tivity”; and (3) “none of the incidents [Mr. Rickel] described
 involved an employee who failed to follow a supervisor’s in-
 structions with respect to performing a particular duty en-
 compassed within the responsibilities of that employee’s
 position.” Appx83. The Board accordingly found “that the
 incidents [Mr. Rickel] identified” do not support or estab-
 lish that he “was treated more harshly than a similarly-
 situated non-whistleblower.” Appx83–84.
Case: 20-2147       Document: 47    Page: 9   Filed: 04/18/2022




 RICKEL   v. NAVY                                           9



     The Board ultimately “conclude[d] that neither party
 has offered evidence relevant to the third Carr factor” and
 that, “[i]n accordance with Whitmore,” it was “appropriate
 to remove consideration of the third Carr factor in this
 case.” Appx84 (citing Whitmore v. Dep’t of Lab., 680 F.3d
 1353, 1374 (Fed. Cir. 2012)). The Board further concluded
 that, “given the strength of the agency’s evidence in sup-
 port of its action against [Mr. Rickel] and the relative
 weakness of any motive to retaliate against [him], particu-
 larly with respect to the decision-maker, [Captain] Weiss,”
 the agency had “carried its burden of presenting clear and
 convincing evidence that it would have removed
 [Mr. Rickel] even in the absence of his protected whistle-
 blowing activity.” Appx84.
     Mr. Rickel timely petitioned for review. We have juris-
 diction pursuant to 28 U.S.C. § 1295(a)(9).
                              II
     “The scope of our review of a decision of the Board is
 limited.” Carr, 185 F.3d at 1321. By statute, we set aside
 the judgment of the Board only if the decision is “(1) arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.” 5 U.S.C.
 § 7703(c).
                              III
     5 U.S.C. § 2302(b)(8) prohibits an agency from penaliz-
 ing its employees for whistleblowing. “An employee who be-
 lieves he has been subjected to illegal retaliation must
 prove by a preponderance of the evidence that he made a
 protected disclosure that contributed to the agency’s action
 against him.” Smith v. GSA, 930 F.3d 1359, 1365 (Fed. Cir.
 2019). “If the employee establishes this prima facie case of
 reprisal for whistleblowing, the burden of persuasion shifts
 to the agency to show by clear and convincing evidence that
Case: 20-2147    Document: 47      Page: 10    Filed: 04/18/2022




 10                                             RICKEL   v. NAVY



 it would have taken ‘the same personnel action in the ab-
 sence of such disclosure,’ which we sometimes refer to as a
 showing of ‘independent causation.’” Miller v. DOJ,
 842 F.3d 1252, 1257 (Fed. Cir. 2016) (citations omitted). In
 determining whether the agency has carried its burden,
 the Board considers the three nonexclusive Carr factors.
 See Carr, 185 F.3d at 1323.
     Here, Mr. Rickel concedes that the agency “sufficiently
 proved that [he had] failed to follow instructions” and “that
 the penalty of removal did not exceed the tolerable bounds
 of reasonableness.” Appellant’s Br. 13–14. He also “does
 not contest that as to the first Carr factor, ‘the strength of
 the [a]gency’s evidence in support of removal,’ the [a]gency
 presented substantial evidence that this factor weigh[s] in
 favor of the [a]gency meeting its burden.” Id. at 27–28 (ci-
 tation omitted). Nor does he take issue with the Board’s
 findings as to the second Carr factor—i.e., “that [Captain]
 Weiss had a ‘weak’ motive to improperly retaliate against
 him” or that Chief Brusoe “had a ‘stronger’ motive [than
 Captain Weiss] to do so.” Id. at 28. Rather, Mr. Rickel chal-
 lenges only the Board’s application of the third Carr factor.
                               A
      Mr. Rickel first contends that the Board failed to con-
 sider Captain Weiss’s testimony and therefore improperly
 disregarded evidence relevant to Carr factor three. Cap-
 tain Weiss had testified that: (1) before Mr. Rickel, he had
 not terminated an employee for one charge of failure to fol-
 low instructions during approximately 23 years of his 25-
 year naval career; and (2) he “was not . . . aware of any
 other supervisor ever terminating an employee at the GS-
 11 Level (like [Mr.] Rickel) for a single charge of failure to
 follow instructions.” Appellant’s Br. 18 (emphasis omitted).
 Mr. Rickel asserts that this testimony should have been
 treated as “evidence of how the [a]gency has treated other
 employees charged with a single count of failure to follow
 instructions” and that it “was reversible error” not to
Case: 20-2147       Document: 47   Page: 11   Filed: 04/18/2022




 RICKEL   v. NAVY                                          11



 consider this testimony because Carr requires the Board
 “to consider all evidence when evaluating and applying the
 three prong test.” Id. at 21. We disagree.
      Under Carr factor three, the Board “examines the
 agency’s treatment of non-whistleblower employees ac-
 cused of similar misconduct.” Siler v. EPA, 908 F.3d 1291,
 1299 (Fed. Cir. 2018). “The third Carr factor looks at ‘any
 evidence that the agency takes similar actions against em-
 ployees who are not whistleblowers but who are otherwise
 similarly situated.’” Id. (quoting Miller, 842 F.3d at 1262).
 Here, Captain Weiss’s testimony does not address or iden-
 tify any employee who engaged in misconduct similar to
 Mr. Rickel’s. Rather, Captain Weiss testified that he was
 unaware of an employee who had engaged in similar con-
 duct and whom the agency had terminated. In the absence
 of other record evidence, such testimony suggests only that
 there is no record evidence regarding whether the agency
 has taken similar actions with respect to employees who
 are not whistleblowers but who are otherwise similarly sit-
 uated. See Ingram v. Dep’t of the Army, 777 F. App’x 980,
 983–84 (Fed. Cir. 2019) (“Though the absence of evidence
 regarding similarly situated employees cannot favor the
 government, ‘the absence of any evidence relating to Carr
 factor three can effectively remove that factor from the
 analysis.’” (quoting Whitmore, 680 F.3d at 1374) (citing
 Siler, 908 F.3d at 1299)).
     Moreover, “[f]or an employee to be considered similarly
 situated to an individual who is disciplined, it must be
 shown that the conduct and the circumstances surrounding
 the conduct of the comparison employee are similar to those
 of the disciplined individual.” Carr, 185 F.3d at 1326–27
 (emphasis added). So, here, there would need to be some
 evidence tying Captain Weiss’s testimony to an actual em-
 ployee and, more specifically, to a comparison employee
 that had engaged in misconduct similar to Mr. Rickel’s.
 Even if Captain Weiss’s testimony did suggest that no em-
 ployee has been disciplined in a similar manner to
Case: 20-2147    Document: 47      Page: 12     Filed: 04/18/2022




 12                                             RICKEL   v. NAVY



 Mr. Rickel, this does not lay the foundation for establishing
 that a comparison employee exists. See Whitmore, 680 F.3d
 at 1373–74 (“Differences in kind and degrees of conduct be-
 tween otherwise similarly situated persons within an
 agency can and should be accounted for to arrive at a well
 reasoned conclusion regarding Carr factor three, particu-
 larly where, as here, there was only a single person in the
 record for which a comparison can be made . . . .”). And no
 such evidence otherwise exists in the record.
                               B
      Mr. Rickel also argues that, “[i]n a case such as this,
 where all officials involved in removal are found to have to
 some extent an improper motive to remove the employee,
 and at least one has a ‘stronger’ improper motive[,] . . . jus-
 tice and a furtherance of the intent of Congress requires
 that an agency provide some degree of evidence as to Carr
 factor three, not that it be wholly ignored.” Appellant’s
 Br. 22. In other words, Mr. Rickel asserts that we “should
 create a bright-line rule” requiring the agency to “produce[]
 some evidence in support of Carr factor three” to meet its
 burden in removal cases where the Board finds that there
 is “some motivation to retaliate against the [removed] em-
 ployee, and one or more [of the decision makers] has more
 than a ‘weak’ motive.” Id. We decline to do so.
      The third Carr factor is one of “three nonexclusive fac-
 tors” the Board considers when evaluating whether an
 agency has “show[n] by clear and convincing evidence that
 it would have taken ‘the same personnel action in the ab-
 sence of [a protected] disclosure.” Smith, 930 F.3d at 1365
 (citation omitted); see also 5 U.S.C. § 1221(e)(2). These “fac-
 tors are merely appropriate and pertinent considerations
 for determining whether the agency” has carried this bur-
 den. Whitmore, 680 F.3d at 1374. But, as we have repeat-
 edly explained, “Carr imposes no affirmative burden on the
 agency to produce evidence for each of the three factors.”
 Smith, 930 F.3d at 1366; see also Staley v. Dep’t of Veterans
Case: 20-2147       Document: 47   Page: 13   Filed: 04/18/2022




 RICKEL   v. NAVY                                          13



 Affs., No. 2020-2127, 2021 WL 2965007, at *2 (Fed. Cir.
 July 15, 2021) (“An agency is not required to produce evi-
 dence with respect to each and every one of these factors.”).
 The proper inquiry still remains whether the agency would
 have taken the same action, absent the whistleblowing. See
 Smith, 930 F.3d at 1366; Miller, 842 F.3d at 1257 (“The is-
 sue . . . is whether substantial evidence supports the
 Board’s determination that the [agency] showed independ-
 ent causation by clear and convincing evidence.”); Ingram,
 777 F. App’x at 983 (“Carr does not require that each of the
 three factors individually weigh in favor of the agency.”).
 Indeed, we have repeatedly stated that the agency “need
 not produce evidence with regard to each of the[] factors,
 nor must each factor weigh in favor of the agency for [it] to
 carry its burden.” Robinson v. Dep’t of Veterans Affs., 923
 F.3d 1004, 1018–19 (Fed. Cir. 2019).
     While we have said that “the Board cannot ignore rec-
 ord evidence relevant to the existence and strength of any
 motive to retaliate or the treatment of similar employees,”
 Smith, 930 F.3d at 1366, what Mr. Rickel requests—with
 his bright-line rule proposal—is that we enhance an
 agency’s burden of production with respect to Carr factor
 three in all removal cases where Carr factor two nominally
 favors the employee. Mr. Rickel would have us review the
 Board’s findings with respect to each Carr factor inde-
 pendently and then apply a different standard if the evi-
 dence for Carr factor two favors the employee and if there
 is no evidence pertinent to Carr factor three. 4 But we have



     4   In doing so, Mr. Rickel ignores the Board’s express
 observation that Chief “Brusoe’s motive to retaliate was
 tempered by the fact that he did not suffer any significant
 adverse consequences as a result of [Mr. Rickel’s] protected
 activity.” Appx82; see Amirmokri v. DOE, 310 F. App’x 410,
 414 (Fed. Cir. 2009) (“[T]he Board’s determination that the
Case: 20-2147    Document: 47      Page: 14     Filed: 04/18/2022




 14                                             RICKEL   v. NAVY



 said that “the absence of any evidence relating to Carr fac-
 tor three can effectively remove that factor from the analy-
 sis.” Whitmore, 680 F.3d at 1374; see Ingram, 777 F. App’x
 at 983–84 (“Though the absence of evidence regarding sim-
 ilarly situated employees cannot favor the government, ‘the
 absence of any evidence related to Carr factor three can ef-
 fectively remove that factor from the analysis.’” (citation
 omitted)). Because the agency need not prove every factor
 weighs in its favor, the absence of evidence related to Carr
 factor three is not fatal to the agency.
      We instead “consider the record as a whole and balance
 the Carr factors to determine whether substantial evidence
 supports the Board’s finding that the [agency] clearly and
 convincingly proved it would have removed [the employee]
 independent of his protected disclosures.” Robinson, 923
 F.3d at 1019; see also Ingram, 777 F. App’x at 984 (“The
 lack of evidence on the third Carr factor appears neutral,
 and we hold substantial evidence supports the AJ’s finding
 that the evidence supporting the first two Carr factors car-
 ries the Army’s burden.”). And our consideration of Carr
 factors one and two should not transform the Board’s three-
 factor balancing test into a production requirement for the
 agency with respect to Carr factor three simply because
 Carr factor two weighs nominally in the employee’s favor.
 Thus, while it is true that “the absence of any evidence con-
 cerning Carr factor three may well cause the agency to fail
 its case overall,” it will not necessarily do so. Whitmore, 680
 F.3d at 1374; Siler, 980 F.3d at 1299.




 Deputy Director of Nuclear Operations had little or no mo-
 tive to retaliate was amply supported by evidence that the
 supervisor had suffered no adverse consequences from
 Mr. Amirmokri’s protected disclosures.”).
Case: 20-2147       Document: 47   Page: 15   Filed: 04/18/2022




 RICKEL   v. NAVY                                         15



                              IV
     It is not for this court to reweigh evidence on appeal.
 Substantial evidence supports the Board’s conclusion that
 the agency met its clear and convincing burden, particu-
 larly when “considering the evidence in the aggregate, in-
 cluding the strength of Carr factor one.” Robinson, 923
 F.3d at 1020.
                          AFFIRMED
 No costs.